Citation Nr: 0303230	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a claim for waiver of recovery of an overpayment 
of VA improved pension benefits in a calculated amount of 
$8,440 was timely filed.

2.  Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$10,106.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1955.  He died in February 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2001 decision by the Committee on 
Waivers and Compromises (Committee) of the  Los Angeles, 
California Regional Office (RO) that the appellant did not 
file a timely request for a waiver of recovery of an 
overpayment of improved pension benefits in a calculated 
amount of $8,440; and that granted the appellant a partial 
waiver, in the amount of $3,626, of recovery of an 
overpayment of improved pension benefits in the amount of 
$13,732, leaving a debt of $10,106.  A hearing was held 
before the Committee in August 2001 and before the 
undersigned Board member at the RO (i.e. a Travel Board 
hearing) in September 2002.  

The Board points out that in June 2000 the appellant 
submitted a notice of disagreement with respect to, 
essentially, the amount of the debts in question.  According 
to a report of contact form (VA Form 119) dated in January 
2001, however, she withdrew this notice of disagreement, 
indicating that she no longer disputed the debt but would 
rather pursue a claim for waiver of recovery of the 
overpayments.  As such, the question of whether the debts 
were properly created is not before the Board.  


FINDINGS OF FACT

1.  In a letter dated November 4, 1999, the appellant was 
notified of an overpayment of improved death pension benefits 
in the amount of $8,440, of the right to request a waiver of 
recovery of the overpayment, and of the 180 day time limit to 
request waiver.  The letter was sent to her last known 
address of record at the time, and there is no indication 
that it was returned as undeliverable .

2.  The evidence of record does not demonstrate that the 
appellant submitted a request for waiver of recovery of the 
overpayment of improved death pension benefits, in the amount 
of $8,440, within 180 days from November 4, 1999, nor has it 
been sufficiently demonstrated that due to VA or postal 
service error, or due to circumstances beyond her control, 
the appellant did not receive that November 4, 1999 letter in 
a timely fashion.

3.  The appellant was awarded improved death pension benefits 
in July 1995, effective April 1995, and was informed that 
improved death pension was, essentially, an income based 
program, and that she was obligated to report changes in 
income from any source immediately.  

4.  In May 2000, the RO retroactively terminated the 
appellant's pension benefits effective February 1, 1997, when 
the amount of retirement income received by the appellant was 
clarified; this created an overpayment in the amount of 
$13,272 (separate from the $8,440 overpayment previously 
created). 

5.  By the appealed Committee decision of April 2001, 
recovery of $3,626 of this debt was waived as it was 
determined to have been created by the fault of VA; this 
action left a debt in the amount of $10,106.

6.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment of $10,106 but 
was solely at fault in its creation by her failure to report 
retirement income received in a timely manner.

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the appellant, inasmuch as she accepted 
benefits to which she was not entitled.

8.  Repayment of the debt would not defeat the purpose of the 
VA pension program.

9.  Repayment of a portion of the debt - specifically, $2,000 
- would not deprive the appellant of the basic necessities of 
life; however, recovery of the full amount of the debt may 
deprive the appellant of the basic necessities of life. 


CONCLUSIONS OF LAW

1.  The appellant did not file a timely claim for waiver of 
recovery of an overpayment of improved death pension benefits 
in the calculated amount of $8,440.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.911, 1.963 (2002).

2.  The appellant was free from fraud, misrepresentation, and 
bad faith in the creation of the overpayment; however, 
recovery of a portion of the $10,106 overpayment of improved 
pension benefits, in the amount of $2,000, would not be 
against the principles of equity and good conscience.  Thus, 
recovery of $2,000 of the overpayment is not waived.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2002).

3.  The recovery of a portion of the $10,106 overpayment of 
improved death pension benefits, in the amount of $8,106, 
would be against equity and good conscience and, therefore, 
may be waived. 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Whether a claim for waiver of recovery of an overpayment 
of VA improved death pension benefits in a calculated amount 
of $8,440 was timely filed.

The threshold question to be answered is whether the 
appellant has submitted a timely claim for waiver of recovery 
of an overpayment of improved death pension benefits in the 
amount of $8,440.

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor. 
38 C.F.R. § 1.963(b) (2002).  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b) (2002). See also 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2002).  

The evidence in this case shows that the appellant was in 
receipt of improved death pension benefits since (i.e. 
effective from) April 1995.  In July 1999, the RO proposed to 
terminate this pension effective in February 1996 based on 
the discovery of previously unreported income received that 
year.  See 38 C.F.R. § 3.660(a)(2) (2002).  In October 1999, 
these benefits were indeed terminated effective from February 
1996 through December 1996, and adjusted thereafter (at the 
time, it was thought by the RO that the appellant's annual 
income beginning in 1997 was $1,220, which was under the 
statutory limit).  As a result of this action, an overpayment 
in the calculated amount of $8,440 was established.

On November 4, 1999, the appellant was sent a letter 
notifying her of the overpayment and of his right to request 
waiver of recovery of the overpayment (including the 180 day 
time limit for such a request).  That letter was mailed to 
the appellant at her address of record at that time.  
Specifically, of record is a copy of a computer generated 
document which indicates that appellant was sent a "Code 
101" letter on that date, which is a letter of notification 
of an overpayment, and contains the 180 day time limit 
language.  The computer printout lists the appellant's 
address of record at the time.  There is no indication that 
the letter was returned as undeliverable. 

In this regard, it is pointed out that when VA has determined 
that a debt exists by reason of an administrative decision or 
by operation of law, VA shall promptly demand, in writing, 
payment of the debt.  Further, VA shall notify the debtor of 
his or her rights and remedies in connection with the debt 
and the consequences of failure to cooperate with collection 
efforts.  38 C.F.R. § 1.911(b) (2002).  Notification is 
sufficient when sent by ordinary mail directed to the 
debtor's last known address and not returned as undeliverable 
by postal authorities.  38 C.F.R. § 1.911(e) (2002).

During the August 2001 Committee hearing, the appellant 
testified that she was unaware that she could request a 
waiver of recovery of the $8,440 overpayment until she 
received a letter concerning a second debt (the subject of 
the second issue adjudicated below).  She related that she 
thought she was requesting a waiver of the entire debt when 
she responded to the notice of the second debt.  

While the appellant claims that she was not aware of her 
right to request a waiver of recovery of an overpayment, 
there is no indication - nor has she alleged - that the 
letter of November 1999 was not received.  Along these lines, 
the objective evidence of record does not indicate that the 
letter was returned by the U.S. Postal Service as 
undeliverable or for other reasons.  See 38 C.F.R. § 1.911(e) 
(2002).  The Board again notes that the November 1999 letter 
was sent to the appellant's most current address of record at 
that time.  

While it is unfortunate that the appellant may have been 
unaware that she could not request a waiver of recovery of an 
overpayment in the amount $8,440, this circumstance would not 
be, in the Board's opinion, beyond her control.  See 
38 C.F.R. § 1.963(b) (2002).  The Board is of the opinion 
that due diligence dictates that a person in receipt of VA 
pension would carefully read any correspondence received from 
VA, to include appellate rights and the like.

The bottom line in this matter is that the notification of 
the debt was sent to the appellant's last known address of 
record at the time, was not returned as undeliverable, a 
request for a waiver of recovery of the overpayment was not 
received within the 180-time limit set out in the regulation, 
and that the criteria for extension of this time period have 
not been met.  See 38 C.F.R. §§ 1.911, 1.963 (2002).  Under 
these circumstances, the Board has no jurisdiction to 
consider the appellant's request for a waiver of recovery of 
the overpayment in the amount of $8,440, and this issue on 
appeal must be denied.  Inasmuch as, with respect to this 
particular claim, since the law and not the evidence is 
dispositive, the appeal should be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final note, the Board points out that in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, to specifically include claims regarding 
the timeliness of requests for waiver of recovery (the Court 
pointed out that the statute at issue in such cases is found 
in Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51)).  Therefore, the VCAA is not for 
application with respect to this claim.


II.  Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$10,106

As noted above, the appellant was awarded improved death 
pension benefits effective from April 1995.  In a July 1995 
award letter (and in the VA Form 21-8767 attachment), the 
appellant was informed that improved death pension was, 
essentially, an income based program, that she was obligated 
to report changes in income from any source immediately.  

In February 2000, the RO proposed to terminate this pension 
effective in February 1997 based on the review of income 
received by the appellant in 1997.  In May 2000, these 
benefits were indeed terminated effective February 1997.  As 
a result of this action, an overpayment in the calculated 
amount of $13,732, was established.

Previously, and as noted above, in October 1999 the 
appellant's pension was terminated effective from February 
1996 through December 1996, and adjusted thereafter, because 
at the time, it was thought by the RO that the appellant's 
annual income beginning in 1997 was $1,220, which was under 
the statutory limit.  In or about February 2000, it was 
discovered that $1,220 was actually the appellant's monthly 
retirement income.  The Board notes that the appellant had 
indicated, in a May 1999 statement, that she was in receipt 
of "$1,220 taxable income for disability retirement [sic]" 
but did not specify whether this was monthly or annual 
income.  

In an August 2000 letter, the appellant requested a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In an 
April 2001 decision, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the overpayment at issue (i.e. 
that a statutory bar to waiver does not exist under 38 
U.S.C.A. § 5302(c) (West 1991 & Supp. 2002)).  The Committee 
granted the appellant a partial waiver, in the amount of 
$3,626, of recovery of an overpayment based in part on the 
fault on the part of VA in the creation of the debt.  

Specifically, the Committee was of the opinion that the RO 
should have inquired as to whether the reported retirement 
income of $1,220 was monthly or annual income as opposed to 
assuming it was annual income.  The $3,626 represents that 
amount overpaid from October 1999, when pension was first 
adjusted (when in fact it should have been terminated), 
through May 2000, when it was terminated.

However, the Committee denied the request for waiver of 
recovery of the remaining overpayment of $10,106 on the basis 
that the appellant was at fault in the creation of that 
portion of the overpayment, that she was unjustly enriched, 
and that financial hardship was not shown to exist.  As such, 
the Committee essentially found that collecting this 
overpayment would not be against the principles of "equity 
and good conscience," and waiver of the recovery of the 
remaining amount of the overpayment was denied. 

The Board, after an independent review of the record, concurs 
with the determination that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the overpayment at issue.  
Therefore, waiver is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2002).  
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2002).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 
38 C.F.R. § 1.965 (2002).

With regard to "fault," the Board points out that, as noted 
above, the July 1995 award letter and attached form notified 
the appellant that her pension was based on her reported 
income and that she was obligated to report any changes in 
family income from any source immediately.  Despite such 
notice, the appellant did not inform the RO of her receipt of 
(disability) retirement income until May 1999, and only after 
VA had inquired about her income received in 1996.  

In various statements and in her testimony given during the 
Committee hearing of August 2001 and Travel Board hearing of 
September 2002, the appellant related that she was unaware 
that she could not receive VA death pension and retirement 
pension at the same time, and she thought that she only had 
to report earned employment income.  She also claims that it 
was the fault of VA that created the debt, in that they 
assumed that the reported retirement income was annual income 
as opposed to monthly income and continued to pay her 
accordingly.  

With respect to the former contention, the Board is of the 
opinion, as noted above, that due diligence would dictate 
that a person in receipt of VA pension would take the 
necessary steps to familiarize herself with the different 
factors effecting the continued receipt of such benefits 
(which were contained in the award letter and attachment), 
and would also dictate that instead of assuming that receipt 
of certain income did not affect pension (or if she was 
confused regarding what to report), a recipient would simply 
report the receipt of this income and have VA make that 
determination.  As such, the Board is of the opinion that 
because of the notification included in the July 1995 letter 
and attachment noted above, the appellant knew or should have 
known that she was to immediately report to VA changes in 
income from any source, but failed to do so, and therefore 
knew or should have known that she was in receipt of benefits 
that she was not entitled to receive.  

With respect to the latter contention, the Board is of the 
opinion that the RO indeed should have clarified whether the 
reported retirement income of $1,220 was monthly or annual 
income, and that assuming that it was annual income and 
continuing to issue pension checks accordingly led to a 
portion of the overpayment of $13,732.  However, as noted 
above, recovery of that portion of the overpayment created 
subsequent to the receipt of the appellant's statement 
regarding this income (and after regulatory notice of the 
proposed termination) was waived by the Committee due to the 
fault of the RO in not clarifying the nature of the income. 

That said, the Board finds that the appellant, and not VA, 
was at fault in the creation of the remaining portion of the 
debt, or $10,106.  Again, beginning in 1996 the appellant 
accepted VA death pension benefits that she knew (or, again, 
should have known) she was not entitled to, and VA, in a 
timely manner, retroactively terminated her award upon 
receipt of information that she had been in receipt of the 
retirement (disability) income.  In sum, the Board finds that 
the appellant, and not VA, was solely at fault in the 
creation of the remaining debt.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  According to a Financial Status Report (FSR) 
(VA Form 20-5655) received in May 2000, the appellant's 
monthly income totaled about $1,057, her expenses $2,000, for 
a deficit of about $943.  Among the expenses were payments on 
debts to various creditors, which totaled about $12,000.  
During the September 2001 Travel Board hearing, the appellant 
testified that her sole income was $1,145 per month, and that 
at the end of each month she has about $5 to $10 dollars 
remaining.  A copy of the appellant's credit history report 
was submitted during the hearing, and this document indicates 
that she owes about $16,000 to creditors (other than VA) and 
pays, or is scheduled to pay, $320 per month to some of these 
creditors.  

Given the above information, the Board finds that the 
recovery of a portion of the overpayment would not result in 
undue financial hardship on the appellant and deprive her of 
the basic necessities of life, but that recovery of the full 
amount may very well result in such hardship.  

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a) (2002), taken alone, does not persuade the Board 
that the Government should forego its right to collection of 
the indebtedness in this instance.  The Board finds that 
recovery of the overpayment would not defeat the purpose of 
the death pension program, which is intended to provide 
financial support to needy widows and their dependents and 
which is based on a calculation of all countable income, and 
requires complete disclosure from the pension recipients.  
Similarly, failure to recover the overpayment would result in 
unjust enrichment, since the appellant was paid benefits to 
which she was not entitled during the relevant time period.  

There is no specific allegation or suggestion in the record 
that the appellant changed her position to her detriment, so 
as to make recovery of the overpayment against the standard 
of equity and good conscience. 

However, despite the fact that the appellant was solely at 
fault in the creation of the debt in the amount of $10,106, 
that recovery of the overpayment would not defeat the 
objective of the program, and that a waiver of recovery of 
the overpayment would result in the appellant's unjust 
enrichment, it is the Board's judgment that the circumstances 
in this case, specifically the appellant's financial 
situation, indicate a need for reasonableness and moderation 
in the exercise of the Government's right to collect the debt 
charged to her.  The Board does point out that the Government 
is entitled to the same consideration as other creditors, and 
the appellant is, as noted above, apparently making monthly 
payments of about $320 per month to various creditors.  The 
Board also notes, however, and as adjudicated above, that 
there exists a substantial "other" debt owed VA (in the 
amount of $8,440).   

That said, the Board concludes that recovery of the full 
amount of the overpayment, $10,106, would be against equity 
and good conscience.  However, the Board finds that the 
appellant should be required to repay a portion of the debt.  
Therefore, waiver of recovery of the overpayment of improved 
death pension benefits in the amount of $8,106, is in order. 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2002). 

However, the Board finds that the facts of this case do not 
demonstrate that recovery of $2,000 of the full amount of the 
overpayment at issue would be against the principles of 
equity and good conscience.  38 C.F.R. §§ 1.963, 1.965 
(2002).  Thus, the Board concludes that a waiver of recovery 
of $2,000 of the overpayment of improved death pension 
benefits at issue in this appeal is not warranted.  

It is pointed out that partial waiver such as the one granted 
here has been found to be within the Board's discretion.  See 
Smith v. Derwinski, 1 Vet. App. 267 (1991).  

As a final point, with respect to the dictates of the VCAA, 
the Board notes that the Committee decision of April 2001, 
November 2001 statement of the case, and correspondence 
addressed to the appellant (and also sent to her 
representative) gave notice to the appellant of what the 
evidence of record revealed and of the relevant laws and 
regulations applicable to this case.  Additionally, relevant 
information was gathered in order to fairly adjudicate this 
claim, to include the appellant's financial information.  The 
appellant also testified before the Committee and during the 
Travel Board hearing before the undersigned.  The appellant 
has been effectively provided notice of what VA was doing to 
develop the claim and notice of what she could do to help her 
claim (see Quartuccio v. Principi, 16 Fed App. 183 (2002)), 
and the duty to assist the appellant in the development of 
the claim and under the VCAA has been met.




ORDER

The claim for waiver of recovery of an overpayment of 
improved death pension benefits in the amount calculated as 
$8,440 was not timely filed and the appeal is denied.

Entitlement to a waiver of recovery of a portion of an 
overpayment of VA improved death pension benefits, in the 
amount of $8,106, is granted.

Waiver of recovery of $2,000 of an overpayment of improved 
death pension benefits is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

